Citation Nr: 0309566	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-06 018	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional 
Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 28, 1967 to October 
4, 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO), which denied entitlement to 
service connection for a bilateral foot disorder.  

This case has previously come before the Board.  In November 
2000, the Board remanded the matter to the RO for further 
development.  That development having been completed to the 
extent possible, the Board will proceed with appellate review 
of the claim.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in June 2000.  A transcript of 
the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  A bilateral foot disorder was not "noted" on the June 
1967 service entrance examination report.  

2.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in June 1967 has 
been presented.

3.  The competent evidence establishes that a preexisting 
bilateral foot disorder did not undergo an increase in 
severity during service.  




CONCLUSIONS OF LAW

1.  A bilateral foot disorder clearly and unmistakably 
preexisted service and the presumption of soundness at entry 
is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2002).

2.  A bilateral foot disorder was not aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service entrance examination report, dated in June 1967, 
shows that the veteran's feet, lower extremities and 
musculoskeletal system were normal.  On the accompanying 
medical history, he indicated that he had or had had foot 
trouble, bone, joint or other deformity and a history of 
broken bones.  The report of examination notes a history of 
fractured bones in the right foot, recovered.  Approximately 
10 days after entry, he was seen in the foot clinic for 
bilateral tendinitis.  Thereafter, treatment records, dated 
from July to August 1967, show continuing treatment for foot 
pain.  Later in July 1967, the diagnoses were contusion of 
the os calcis, bilaterally, and fracture of the os calcis, 
bilaterally.  At that time, it was considered that the 
injuries were incurred in the line of duty, due to continuous 
marching and drilling.  Treatment records also indicate that 
on July 19, 1967, the veteran underwent X-ray examination of 
both heels, and findings were reported as early stress 
fractures of both os calcis.  

A Medical Board Report, dated in September 1967, reflects 
that the veteran acknowledged having had foot pain for 
several years, having consulted an orthopedic specialist six 
years earlier, and having worn corrective shoes.  He related 
that he had reported the difficulty to the recruiter but was 
advised to have a trial of duty.  The report notes that X-ray 
examinations during service had revealed bilateral stress 
fractures of the os calcis.  

Physical examination revealed pes cavo varus, bilaterally, as 
well as clawing of the toes.  The Medical Board concluded 
that the veteran did not meet the minimum standards for 
enlistment or induction and that the disability was not 
incurred in or aggravated by service.  He was 
administratively separated from service in October 1967, due 
to bilateral talipes cavus.  

On VA examination in November 1999, the examiner stated that 
he had reviewed the service records.  The veteran reported 
having had three factures to his right foot at ages 12-13.  
He reported having had heel stress fractures during service.  
He conveyed that it was known prior to service entrance that 
he had had trouble with his feet.  The examiner stated that 
the veteran had been diagnosed with pes cavus and bilateral 
heel stress fracture during service.  He stated that heel 
stress fractures were a result of trauma, noting that the 
veteran's high arch foot made him a good candidate for this 
type of injury.  He opined that the veteran's current 
complaints of not being able to be on his feet for prolonged 
periods of time did not have anything to do with injuries he 
sustained during service.  He added that the veteran probably 
should not have been accepted in to service due to his 
congenital foot problem, namely talipes cavus or cavo-varus 
deformity.  The assessment was congenital bilateral pes 
cavus.  

On VA examination in January 2002, the examiner reviewed the 
C-file.  X-ray examinations of the left foot showed multiple 
areas of intertarsal narrowing and osteophyte formation with 
sclerosis, noted to indicate degenerative arthritic changes.  
X-ray examinations of both ankles demonstrated some ossific 
fragmentation about the medial malleoli, with some sharpening 
of the joint margins, noted to indicate mild degenerative 
arthritis.  The report of examination notes that there was no 
evidence of any current residuals of any foot fractures 
reported during service.  

The examiner stated that the veteran's foot disorders were 
congenital and existed prior to service.  He stated that he 
did not think that any activity in service created these 
conditions, but may have temporarily made them symptomatic.  
He added that, "I do think that current foot disability is 
likely related to his complaints while in the service[,] 
although this condition existed prior to going into the 
service and was not made worse by his time in service."  The 
examiner added that the veteran had very mild bilateral pes 
cavus, noted to probably be contributory.  The examiner 
stated that pes cavus was a congenital defect, not a disease, 
and not related to any activity that occurred during service.  
He opined that any preexisting bilateral pes cavus was not 
permanently aggravated during service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Congenital or developmental defects may not be service-
connected because they are not considered injuries or 
diseases under VA law and regulations.  38 C.F.R. § 3.303(c); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, 
congenital or development defects may be service-connectable 
where a superimposed injury or disease occurs during, or as a 
result of, active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).  Service connection may be granted for diseases 
of congenital, developmental, or familial origin if the 
evidence as a whole shows that the manifestations of the 
disease in service constituted an "aggravation" of the 
disease.

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67- 
90, 55 Fed. Reg. 43253 (1990).  Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."  VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the February 1998 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the April 1998 
statement of the case and in the January 2000 and January 
2003 supplemental statements of the case.   The Board 
concludes that the discussions in the February 1998 rating 
decision and in the statement and supplemental statements of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  In the November 2000 Board remand, the veteran was 
invited to submit additional evidence.  In October 2002, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letter dated in March 2003, 
he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  Here, the RO initially obtained the veteran's 
service medical records and more recently made every 
reasonable effort to obtain additional service medical 
records from Balboa Naval Medical Center and the Marine Corps 
Recruit Depot.  He has also been provided 2 VA medical 
examinations.  The veteran has not identified any available 
unobtained evidence that might aid his claim; he was unable 
to provide with any specificity information which would 
enable the RO to obtain medical records from Dr. Martz.  The 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim, and did so before the 
undersigned Veterans Law Judge.  The actions of the Veterans 
Law Judge at the hearing complied with 38 C.F.R. § 3.103.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

The Board notes that in a letter received in May 2003 the 
veteran stated that he had VA records "admitting the Marine 
Corps busted up my feet" and that he would like a meeting 
with the Board.  However, the veteran has been afforded a 
hearing before the Board and he does not allege any new 
theory of entitlement that was not covered in the prior 
hearing.  Moreover, at the June 2000 hearing he reported that 
he had received no postservice treatment at the VA.  He was 
advised in the November 2000 remand that he had the right to 
submit additional evidence, but he has not done so.  He has 
not identified with any reasonable specificity what records 
VA has that admit his claim.  He has been advised of the 
evidence needed to establish his claim.  The Board concludes 
that he has had ample opportunity to submit any relevant 
evidence and/or to present any argument at a personal hearing 
before the Board.  The Board further concludes that further 
delay of a decision in this case is unnecessary.



Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not applicable.

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  At service entrance, the 
veteran indicated that he had had foot trouble.  
Nevertheless, a foot disorder was not diagnosed or 
specifically identified.  Therefore, the veteran is entitled 
to a presumption of soundness at service entrance.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a foot disorder existed 
prior to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The June 1967 service entrance examination reflects the 
veteran's reported history of having had foot trouble, bone 
joint or other deformity and a history of broken bones.  
Gahman v West, 12 Vet. App. 406 (1999).  The September 1967 
Medical Board reflects the veteran's report of a bilateral 
foot disorder prior to service entrance.  In particular, he 
acknowledged that he had been treated for foot pain and had 
worn corrective shoes prior to service.  More importantly, 
the January 2002 VA examiner specifically stated that the 
veteran's bilateral foot disorder was congenital and existed 
prior to service.  

The Board finds that the competent, consistent evidence, to 
include the veteran's preservice history noted at service 
entrance in June 1967 and in-service and post-service 
reports, in combination with the medical evidence, 
constitutes clear and unmistakable evidence that the 
bilateral foot disorder existed prior to service entrance.  
The statement of the January 2002 VA examiner that the 
bilateral foot disorder was congenital and existed prior to 
service is clear, unmistakable and supported by the most 
reliable history proved by the record.  Thus, the Board finds 
that the presumption of soundness at service entrance in June 
1967 has been rebutted.  

Aggravation

The presumption of sound condition having been rebutted, the 
Board must next determine whether a bilateral foot disorder 
was aggravated during service.  

A preexisting bilateral foot disorder will be considered to 
have been aggravated by service where there is an increase in 
disability during service unless there is a specific finding 
that the increase is due to that natural progress of the 
disease.  

As noted, the evidence establishes that the veteran had a 
bilateral foot disorder prior to service entrance in June 
1967.  10 days after service entrance he was diagnosed with 
tendonitis, and in July 1967, bilateral contusion and 
fracture of the os calcis.  At separation, the diagnosis was 
bilateral talipes cavus.  The November 1999 VA examiner 
stated that the veteran's bilateral foot disorder, was 
congenital and was not related to service.  The January 2002 
VA examiner specifically stated that while the bilateral foot 
disorder may have been made symptomatic by service, it was 
not made worse by service.  Consequently, the Board finds 
that there was no increase in severity during service and 
that the presumption of aggravation of a bilateral foot 
disorder during service does not attach.  A preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Service connection for a bilateral foot disorder 
is denied.  

To the extent that the veteran claimed service connection for 
heel stress fractures during service, the Board notes that 
the January 2002 VA examiner specifically stated that there 
was no evidence of any current residuals of any foot 
fractures reported during service.  Absent a current 
disability, service connection is not warranted.  


ORDER

Service connection for a bilateral foot disorder is denied.  



____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

